Citation Nr: 0028044	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1949 it was certified that the appellant's spouse had 
served with the Armed Forces of the United States and that he 
entered active service in December 1941 and was entitled to 
pay from the United States from December 1941 to October 
1944.  It is unclear as to what organization made this 
verification; however, it appears that some branch of the 
Philippine Army may have been responsible.  

In May 1950, it was concluded that the appellant's spouse had 
no recognized guerilla service nor was a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  It was also noted that this redetermination 
superceded all prior determinations.  

It is not entirely clear as to what organization completed 
this verification redetermination.  The RO concluded that it 
was the service department; however, the Board sees no clear 
indication that verification was actually completed by the 
U.S. Army Reserve Personnel Center (ARPERCEN).

In a September 1999 letter (received by the RO in October 
1999), the National Personnel Records Center (NPRC) found 
that the appellant's spouse had served as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerillas, in the service of the Armed Forces of the United 
States from December 8, 1941 to October 23, 1944.  

This portion of the finding by the NPRC appears to possibly 
contradict the finding made in 1950 that the appellant's 
spouse did not have recognized guerilla service.  

In light of the contradictory findings regarding the nature 
of the appellant's spouse's service; the fact that relevant 
evidence has been submitted not previously considered by 
ARPERCEN; and in light of the fact that there is some 
question as to how the appellant's spouse's service was 
verified and whether it was actually verified by ARPERCEN, 
the Board is of the opinion that the RO should make a new 
request to ARPERCEN for verification of the appellant's 
spouse's service.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

The Board additionally notes that there is no indication that 
the RO considered the letter from NPRC in connection with the 
claim and the appellant has not waived RO consideration of 
this evidence.  38 C.F.R. §§ 19.37(a); 20.1304(c) (1999).

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his (her) representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  


The record does not reflect that the appellant was furnished 
with a supplemental statement of the case with respect to the 
above discussed September 1999 letter from the NPRC.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify any sources who may possess 
additional records pertinent to her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In particular, she 
should be asked to identify any evidence 
which would help to verify the 
appellant's spouse's active service.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  After completing the above, the RO 
should send a request to ARPERCEN, asking 
that they verify whether the appellant's 
spouse had service as a member of the 
Army of the United States (AUS), or the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.  

The RO should forward all relevant 
evidence with this request, including the 
September 1999 letter from the NPRC, as 
well as any additional information 
submitted by the appellant, and its 
determination should be made with such 
evidence in mind.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should then readjudicate the 
issue of basic eligibility for VA 
benefits based on all the evidence of 
record, including all of evidence not 
previously considered by the RO.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

